Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered September 29, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 20 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The People presented identification testimony by two witnesses, the victim and a store clerk, both of whom had ample opportunity *325to view defendant, and an accomplice who also testified against defendant.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.